Case 2:19-cv-08725-JMV-JAD Document 38-1 Filed 09/30/20 Page 1 of 7 PageID: 773




                             EXHIBIT A
Case 2:19-cv-08725-JMV-JAD Document 38-1 Filed 09/30/20 Page 2 of 7 PageID: 774




                        SETTLEMENT AGREEMENT AND RELEASE

       This Settlement Agreement and Release (“Agreement”) is made and entered into on this
 ___ day of September, 2020, by and between Plaintiff, Richard Zelma (“Plaintiff”), and
 Defendants, Penn LLC d/b/a PULSETV.COM (“PulseTV”), PULSE DIRECT, INC. d/b/a
 PULSETV.COM, and Tom Zegar (collectively referred to as “Defendants”).

        WHEREAS, Defendants operate PulseTV, a business that offers a wide variety of products
 to consumers at discounted prices; and

          WHEREAS, on February 15, 2019, filed a complaint in the Bergen County Superior Court
 of New Jersey, Law Division, captioned Richard M. Zelma v. PENN LLC d/b/a PULSETV.COM
 (an Illinois limited liability company) and PULSE DIRECT, INC. d/b/a PULSETV.COM (an
 Illinois corporation), and Jaffer Ali, as President of PULSE DIRECT Inc., and Does’ (1-10) and
 ABC Corporations’ (1-10); each acting individually, in concert, or as a group, Docket Number
 BER-L-001326-19, alleging that Defendants violated the Telephone Consumer Protection Act, 47
 U.S.C. 227 et seq. (“TCPA”), by using an automatic telephone dialing system without Plaintiff’s
 prior consent; and

        WHEREAS, on March 19, 2019 the matter was removed to the United States District
 Court for the District of New Jersey and assigned as Case Number 2:19-cv-08723-JMV-JAD; and

        WHEREAS, on January 17, 2020, the Honorable John Michael Vazquez, U.S.D.J.,
 granted Defendants’ motion to dismiss all claims against Defendant Jaffer Ali; and

       WHEREAS, on February 10, 2020, Plaintiff filed an Amended Complaint adding
 Defendant Tom Zegar; and

         WHEREAS, on September 22, 2020, the Parties attended a settlement conference before
 the Honorable Joseph A. Dickson, Magistrate Judge for the District of New Jersey, during which
 the Parties reached an agreement on all material terms of a settlement regarding Plaintiff’s claims;
 and

          WHEREAS, Defendants deny engaging in any unlawful conduct, and deny any and all
 liability on the claims asserted by Plaintiff in this litigation; and

          WHEREAS, the parties nevertheless desire to settle any and all claims asserted in this
 litigation in order to avoid the burden and expense of continued litigation.

         NOW, THEREFORE, in consideration of the mutual promises and obligations contained
 herein, it is hereby agreed as follows:

        1.     Consideration. In settlement of this matter, Defendants agree to pay Plaintiff the
 total sum of $6,470.00 (“Settlement Payment”). Defendants shall pay Plaintiff in the form a check
 payable to Plaintiff within ten (10) calendar days of Plaintiff: (1) executing this Agreement and
 returning a copy of same to Defendants’ counsel; and (2) executing and filing the stipulation of



                                                  1
Case 2:19-cv-08725-JMV-JAD Document 38-1 Filed 09/30/20 Page 3 of 7 PageID: 775




 dismissal with prejudice and without costs relating to the Litigation, annexed hereto as Exhibit A.
 The parties agree and understanding that this Settlement Payment compensates Plaintiff for any
 and all claims that relate to or arise out of the allegations contained within the Plaintiff’s Amended
 Complaint.

         2.      Waiver and Release of Claims. In settlement of this matter and in consideration
 of the payments set forth in Paragraph 1, above, Plaintiff hereby releases and forever discharges
 Defendants, in their official and personal capacities, and their related or affiliated entities, and
 each of their past, present and future officers, directors, attorneys, employees, owners, insurers,
 and their respective successors and assigns (collectively "Releasees"), jointly and severally, from
 any and all actions, complaints, causes of action, lawsuits or claims of any kind (collectively
 “Claims”), known or unknown, asserted or unasserted, which Plaintiff, his heirs, agents,
 executors, successors or assigns ever had, now have or hereafter may have against Releasees
 arising out of any matter, occurrence, omission, or event existing or occurring prior to Plaintiff's
 execution of this Agreement, including, without limitation: (1) Defendants’ use of an “automatic
 telephone dialing system” or “artificial or prerecorded voice” as defined in the TCPA, and/or any
 other statutory or common law claim arising from the use of a telephone dialing system or
 artificial or prerecorded calls, to Plaintiff’s telephone; (2) Defendants’ solicitation of a number
 on the Federal Trade Commission’s “no call” list; and/or (3) any other statutory or common law
 claim arising from the use of a telephone dialing system or artificial or prerecorded calls to
 Plaintiff’s telephone.

       3.      Non-Released Claims. The General Release in Paragraph 2 does not apply to:

               (a)     Any claims to interpret or to determine the scope, meaning or effect of this
                       Agreement;

               (b)     Any claims to require Defendants to honor its commitments set forth in this
                       Agreement;

               (c)     Any claims relating to any conduct, matter, event, or omission occurring
                       after execution of this Agreement, provided, however, that in the event
                       Plaintiff receives an unsolicited text message or telephone call from
                       Defendants, Plaintiff is required to notify Defendants, in writing, at which
                       time Defendants will be given twelve (12) hours to cure. The written notice
                       required under this subsection must be given to: (1) _________ via
                       _______ at ____; and (2) Stefani C Schwartz, Esq. via email at
                       sschwartz@hatfieldschwartzlaw.com.

        4.    No Prior Obligation to Make Payments; Adequate Consideration. Plaintiff
 acknowledges and agrees that absent him signing this Agreement and complying with all terms
 of the Agreement, Defendants are not required to pay the Settlement Payment, and the Settlement
 Payment constitutes adequate consideration to support the release of Claims in Paragraph 2 above.

       5.       Confidentiality. Plaintiff agrees that, at all times, the existence, terms, and
 conditions of this Agreement will be kept secret and confidential and will not be disclosed to any



                                                  2
Case 2:19-cv-08725-JMV-JAD Document 38-1 Filed 09/30/20 Page 4 of 7 PageID: 776




 other person or entity, except his attorneys or tax advisors for the purpose of confidential legal or
 tax counseling, or as required by law. In the event that Plaintiff makes a disclosure as permitted
 by this confidentiality provision, he shall inform the person and/or entity to whom disclosure is
 made of this confidentiality provision, and instruct such person and/or entity that any breach of
 confidentiality would constitute a material breach of this Agreement and subject him to damages
 including, but not limited to, costs and attorneys’ fees. In response to inquiries from persons or
 entities other than those to whom the disclosure is permitted above, Plaintiff may respond only
 that all claims have been resolved.

        6.      Non-Disparagement. Plaintiff agrees that he will not make any negative comments
 or disparaging remarks, in writing, orally or electronically, about Defendants, including their
 respective officers, directors, and employees and their respective products and services. Nothing
 in this paragraph or this Agreement shall be interpreted to restrict or inhibit Plaintiff’s right and
 obligation to: (1) testify truthfully in any forum; or (2) cooperate fully in any investigation by a
 governmental agency.

        7.      Counterparts; Entire Agreement; No Oral Modification. This Agreement may
 be executed in counterparts, which together shall comprise the entire Agreement. This Agreement
 constitutes the entire agreement between the Parties and supersedes any and all prior agreements,
 written or oral, expressed, or implied. No other promises, agreements or amendments, or any
 separate agreement relating to the subject matter of this Agreement shall be binding or shall
 modify this Agreement unless expressed in writing and signed by all Parties hereto.

        8.     Governing Law. This Agreement shall be governed and construed in accordance
 with the laws of the State of New Jersey.

        9.      Construction. No provision of this Agreement shall be construed by any Court or
 judicial authority against any Party by reason of such Party being deemed to have drafted,
 structured, or modified such provision.

       10.    No Admission of Liability. Nothing in this Agreement shall be construed as an
 admission or concession of liability or wrongdoing by Defendants. Rather, this Agreement is
 being offered for the sole purpose of settling cooperatively and amicably any and all possible
 disputes between the Parties.

        11.     Severability. Nothing in this Agreement is intended to violate any law or shall be
 interpreted to violate any law. If any paragraph or part or subpart of any paragraph in this
 Agreement or the application thereof is construed to be overbroad and/or unenforceable, then the
 court making such determination shall have the authority to narrow the paragraph or part or
 subpart of the paragraph as necessary to make it enforceable and the paragraph or part or subpart
 of the paragraph shall then be enforceable in its/their narrowed form. Moreover, each paragraph
 or part or subpart of each paragraph in this Agreement is independent of and severable (separate)
 from each other. In the event that any paragraph or part or subpart of any paragraph in this
 Agreement is determined to be legally invalid or unenforceable by a court and is not modified by
 a court to be enforceable, the affected paragraph or part or subpart of such paragraph shall be




                                                  3
Case 2:19-cv-08725-JMV-JAD Document 38-1 Filed 09/30/20 Page 5 of 7 PageID: 777




 stricken from the Agreement, and the remaining paragraphs or parts or subparts of such
 paragraphs of this Agreement shall remain in full, force and effect.

        12.     Headings. The headings contained in this Agreement are for convenience of
 reference only and are not intended, and shall not be construed, to modify, define, limit, or expand
 the intent of the parties as expressed in this Agreement, and they shall not affect the meaning or
 interpretation of this Agreement.

       13.     Acknowledgements and Representations of Plaintiff. Plaintiff agrees and
 represents that:

                 (a)   He has carefully read the terms of this Agreement, including the General
                       Release;

                 (b)   He has been given a full and fair opportunity to review the terms of this
                       Agreement with legal counsel of his choice;

                 (c)   He understands the meaning and effect of the terms of this Agreement,
                       including the General Release;

                 (d)   The entry into and execution of this Agreement, including the General
                       Release, is of his own free and voluntary act without compulsion of any
                       kind;

                 (e)   No promise or inducement not expressed herein has been made to him; and

                 (f)   He has adequate information to make a knowing and voluntary waiver and
                       release of claims.


       IN WITNESS WHEREOF, the parties, intending to be legally bound, hereby execute this
 Agreement as follows:


 Richard Zelma

 ________________________________                     Date:______________




 Penn LLC d/b/a PULSETV.COM and PULSE DIRECT, INC. d/b/a PULSETV.COM


 By:____________________________                      Date:______________




                                                 4
Case 2:19-cv-08725-JMV-JAD Document 38-1 Filed 09/30/20 Page 6 of 7 PageID: 778




 Tom Zegar

 ______________________________            Date:______________




                                       5
Case 2:19-cv-08725-JMV-JAD Document 38-1 Filed 09/30/20 Page 7 of 7 PageID: 779




                                     EXHIBIT A
 RICHARD M. ZELMA
 Richard M. Zelma, Pro Se
 940 Blanch Avenue
 Norwood, New Jersey 07648
 TCPALAW@optonline.net
 Tel: 201 767 8153

  Richard M. Zlema,
                                                       Civil No. 19-8725 (JMV)
                            Plaintiff,

     v.
                                                       STIPULATION AND ORDER OF
                                                       DISMISSAL WITHOUT PREJUDICE
  PENN, LLC., et d/b/a PULSETV.COM (an
  Illinois limited liability company), and PULSE
  DIRECT, INC. d/b/a PULSETV.COM, (an
  Illinois corporation), and Tom Zegar, as Vice
  President and CoFounder of Pulse TV and
  Does’ (1-10 and ABC Corporations’ (1-10);
  each acting individually, in concert or as a
  group

                            Defendants.

          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, Richard M.

 Zelma (“Plaintiff”), and Defendants, Penn LLC d/b/a PULSETV.COM, PULSE DIRECT, INC.

 d/b/a PULSETV.COM and Tom Zegar (“Defendants”), that all claims that were or could have

 been brought in the above-captioned action by Plaintiff against the Defendants are dismissed with

 prejudice and without costs, attorneys’ fees, expenses, or disbursements to any Party.


                                                             Respectfully Submitted,



 ____________________________                                ____________________________
 STEFANI C SCHWARTZ, ESQ.,                                   RICHARD M. ZEMA ,
 Attorney for Defendants                                     Pro Se Plaintiff




                                                 6
